DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the application filed 9/6/2019. Claims 1-27 are currently pending.

Allowable Subject Matter
3.	Claims 1-27 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The first prior art, Fisher, Jr. et al. (US 2002/0052775), teaches a system, method and software application for generating, implementing and managing a multi-activity marketing plan are described. Such a marketing campaign can include various campaigns, programs and tactics interrelated in a tree-like structure and includes a software application that permits a user to build and manage a marketing plan through the use of marketing objects (See, for example, Fisher: abstract; ¶¶ [0007]-[0013]; FIGS. 1-8).
	The second prior art, Biswas et al. (US 2013/0006711), teaches a system and method for enhancing productivity of sales and marketing operations of pharmaceutical companies is provided. The method includes collecting information pertaining to pharmaceutical sales and marketing operations from all available sources. The method further includes processing the collected information to identify a plurality of market segments, to determine performance of sales representatives, and to determine Biswas: abstract; ¶¶ [0007]-[0018]; FIGS. 1-2).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “generating, by the processor, a real-time predictive computational model from the first, second, third, and fourth computer modelings for a brand drug to retain the brand drug value prior to the loss of patent exclusivity, the real-time computational predictive model of the first, second, third and fourth computer modelings including the consumer segment data, healthcare provider segment data, retail store segment data and the payor segment data, based on a combination of outputs from the first, second, third and fourth computer modelings; taking, by the processor, an action based on the real-time predictive computational model, the action is requested via an input device of a workstation in communication with the processor and external to the virtual storage and the engine, wherein the predictive computational model is computed from the following equation:

    PNG
    media_image1.png
    55
    209
    media_image1.png
    Greyscale

wherein the predictive computational model comprises data associated with a plurality of segment promotional plans (SPP), the symbol α(ti) representing temporal preferences including order and weight, and the term βi \* Ti(Fi Si) denoting one or more tactic profiles, coefficient βi denoting weighted factors applying respectively each corresponding tactic profile, the frequency Fi, applying to the corresponding promotional tactic Ti up to the mth tactic, such that the symbol m represents the total number of tactics,” as recited in independent claim 1 and similarly in independent claims 21, 24 and 26.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686